Citation Nr: 0808396	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-16 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for heart disease, claimed as secondary 
to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1950 to June 1952 and in the United States Air 
Force from June 1953 to February 1954.  Service in Korea 
during the Korean Conflict is indicated by the evidence of 
record. 

The veteran's initial claim of entitlement to service 
conection for heart disease, claimed to be secondary to the 
veteran's service-connected PTSD, was denied in a  March 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  The claim was 
again denied in a January 1996 RO rating decision.  The 
veteran disagreed, and the RO issued a statement of the case 
(SOC) in June 1996.  The veteran did not subsequently file a 
substantive appeal.  

A February 2001 RO decision found that new and material 
evidence sufficient to reopen the previously denied claim of 
entitlement to service connection for heart disease, claimed 
as secondary to service-connected PTSD, had not been 
submitted.  The veteran disagreed with that decision, and the 
RO issued a SOC in August 2002.  The veteran did not appeal 
that decision.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2003 decision of the RO which 
again denied the veteran's claim of entitlement to service 
connection for heart disease, claimed as secondary to PTSD.  
The appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in May 2004.  The veteran 
declined a Board hearing.  

The Board remanded this case in December 2006.  This will be 
discussed in greater detail on page 4 below.
   




FINDINGS OF FACT

1.  In a decision dated February 2001, the RO found that new 
and material evidence sufficient to reopen a previously 
denied claim of entitlement to service connection for heart 
disease, claimed as secondary to service-connected PTSD, had 
not been submitted; the veteran did not appeal the February 
2001 decision.  

2.  Evidence submitted since the February 2001 RO decision 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The February 2001 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  New and material evidence has not been received, and the 
claim of entitlement to service connection for heart disease, 
claimed as secondary to service-connected PTSD, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks entitlement to service 
connection for heart disease, claimed as secondary to 
service-connected PTSD, which was last finally denied in a 
February 2001 RO rating decision.  

The Board must determine whether new and material evidence 
has been received which is sufficient to reopen the 
previously denied claim.  The United States Court of Appeals 
for the Federal Circuit has held that if service connection 
for a claimed disability has been previously denied and that 
decision became final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The nature of the underlying service connection claim

The veteran specifically raised the matter of his entitlement 
to service connection for heart disease on a secondary basis.  
See his November 2002 claim.  

In Robinson v. Mansfield, U.S. Vet. App. No. 04-1690 (January 
29, 2008), the United States Court of Appeals for Veterans 
Claims (the Court) concluded that the Board is not required 
to sua sponte raise and reject "all possible" theories of 
entitlement in order to render a valid opinion.  While the 
Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication 
process, the Board is not required to assume the impossible 
task of inventing and rejecting every conceivable argument in 
order to produce a valid decision.

There is nothing in the veteran's presentation, or elsewhere 
in the record, which leads the Board to believe that an 
underlying claim of service connection on a direct basis is 
contemplated by the veteran or his representative.  Thus, for 
the purposes of this new and material claim, the Board will 
consider the veteran's underlying service connection claim on 
a secondary service connection basis alone and not on a 
direct service connection basis.  

Stegall concerns

In December 2006, the Board remanded this claim.  As was 
discussed at some length in the Board's December 2006 remand, 
it appeared that the RO was at times treating not this case 
based on finality/new and material evidence.  That oversight 
has been rectified via a supplemental statement of the case 
dated September 11, 2007.  In addition, the Board instructed 
the agency of original jurisdiction to issue a notice 
pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  That 
was accomplished via a letter dated January 9, 2007.  
Although not specifically requested by the Board, a VA 
examination was completed in June 2007.

The RO has complied with the directives of the December 2006 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.

In Kent v. Nicholson, supra, the Court specifically addressed 
VCAA notice requirements in the context of a veteran's 
request to reopen a previously and finally denied claim. The 
Court found that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim, and 
must provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the 
previous denial.  After having carefully reviewed the record, 
the Board has concluded that the notice requirements of the 
VCAA have been satisfied with respect to the issue on appeal 
of whether the veteran submitted new and material evidence.

In the January 9, 2007 letter, the veteran was informed that 
to establish entitlement to secondary service connection, the 
evidence must show:

1.	A current physical or mental disability shown by 
medical evidence, in addition to your service-
connected disability. 

2.	Your service-connected disability either caused 
or aggravated your additional disability.

The veteran was further informed in the January 2007 VCAA 
letter that his previous claim of entitlement to service 
connection for heart disease, claimed as secondary to 
service-connected PTSD, was denied and that the decision was 
final.  He was informed that, in order for VA to reconsider 
the issue, he must submit "new and material evidence."  
Specifically, he was informed:

To qualify as new, the evidence must be in 
existence and be submitted to VA for the first 
time.  

		In order to be considered material, the additional 
existing evidence
		must pertain to the reason your claim was 
previously denied. 

The Board notes that the language used in the letter 
substantially follows the regulatory language of 38 C.F.R. § 
3.156.  See the law and regulations section below.  
Therefore, the Board finds that the notice provided to the 
veteran complies with the requirements of Kent.

The January 2007 VCAA letter informed the veteran of VA's 
duty to assist him.  Specifically, the veteran was notified 
that VA will make reasonable efforts to help get evidence 
such as medical records, employment records, or records from 
other Federal agencies.  The letter stated "you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  (emphasis as in original).  

The veteran was advised in the January 2007 VCAA letter that 
"if there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This complied with the "give 
us everything you've got" requirement of 38 C.F.R. § 
3.159(b)(1) because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.  
  
In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned, if service connection is 
awarded.

The veteran received Dingess notice in the January 2007 VCAA 
letter.  

In this case, element (1), veteran status and element (2), 
existence of a disability, are not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial to reopen the 
veteran's claim of entitlement to heart disease, claimed as 
secondary to service-connected PTSD.  In other words, any 
lack of advisement as to those two elements is meaningless, 
because disability ratings and effective dates were not 
assigned.  

Moreover, because the Board concludes that new and material 
evidence has not been submitted, any questions as to the 
appropriate disability rating or effective date to be 
assigned continue to be moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

However, VA's statutory duty to assist a claimant in the 
development of a previous finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has submitted evidence and argument in 
support of his claim.  The veteran declined a Board hearing.  

Accordingly, the Board will proceed to a decision.

Pertinent law and regulations 

Secondary service connection

A disability which is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310 (2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R.     § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated after August 2001, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.    See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

At the time of the February 2001 RO decision, the evidence of 
record included service medical records, VA examination 
reports and private VA medical reports.  There was in those 
reports no competent medical nexus evidence that linked the 
veteran's PTSD and his heart disease.  



The February 2001 RO decision

As was described in the Introduction, the veteran's claim had 
been previously denied.  In its February 2001 decision, the 
RO did not reopen the veteran's previously denied claim of 
entitlement to service connection for heart disease, claimed 
as secondary to service-connected PTSD, on the basis that new 
and material evidence had not been submitted since the 
previous final denial.     
 
The veteran filed a notice of disagreement (NOD) as to the 
February 2001 decision, and a statement of the case (SOC) was 
duly issued by the RO in August 2002.  A substantive appeal 
(VA Form 9) was not submitted.  The February 2001 decision is 
therefore final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007)

Analysis

Because the unappealed February 2001 RO decision is final, 
the veteran's claim of entitlement to service connection for 
heart disease, claimed as secondary to service-connected 
PTSD, may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received (i.e. after 
February 2001) evidence bears directly and substantially upon 
the specific matter under consideration, namely whether there 
is competent evidence of a medical nexus between the 
veteran's heart disease and his service-connected PTSD.

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for heart disease, claimed 
as secondary to service-connected PTSD, has not been 
submitted.

Additionally added VA outpatient and private medical reports 
which document the veteran's heart disease are not new and 
material, since the existence of heart disease was known at 
the time of the February 2001 decision.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence].  

A VA examination report dated June 2007, is not considered 
new and material evidence because it expresses a negative 
nexus opinion.  The June 2007 examiner opined that "the 
veteran's coronary artery disease is less likely than not 
secondary to service connected PTSD.  It is more likely that 
the risk factors of diabetes and hypertension lead to the 
cardiac condition.  It is also the examiner's opinion that it 
is less likely than not that the PTSD aggravated this 
condition beyond its natural progression."  As such, this 
examination cannot serve to reopen the veteran's claim.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that 
is unfavorable to a claimant is not new and material].

With respect to the veteran's own statements concerning a 
link between his heart disease and his service-connected 
PTSD, such evidence is cumulative and redundant of statements 
made prior to the February 2001 decision and accordingly is 
not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Also, it is now well-established that lay persons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as date of onset or cause of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Additionally, 
in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
specifically stated that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection. 

Accordingly, new and material evidence has not been submitted 
to reopen the claim of entitlement to service connection for 
heart disease, claimed as secondary to service-connected 
PTSD.  The benefit sought on appeal remains denied.


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to heart disease, claimed as 
secondary to service-connected PTSD, is not reopened.  The 
benefit sought on appeal remains denied.



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


